Citation Nr: 0800708	
Decision Date: 01/08/08    Archive Date: 01/22/08

DOCKET NO.  05-21 422	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Oakland, 
California


THE ISSUE

Entitlement to an effective date prior to October 29, 2001, 
for the grant of service connection for right superior 
oblique palsy with head tilt.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

Rebecca Feinberg, Associate Counsel


INTRODUCTION

The veteran served on active duty from November 1975 to 
November 1978.

This matter comes to the Board of Veterans' Appeals (Board) 
on appeal from an April 2005 rating decision of the 
Department of Veterans Affairs (VA) Regional Office (RO).  
That rating decision, in implementing the Board's February 
2005 decision, granted service connection for the veteran's 
claim and assigned a noncompensable rating from October 29, 
2001.  In a June 2005 rating decision, the RO increased the 
veteran's disability rating to 30 percent.


FINDINGS OF FACT

1.  In August 1990, the Board denied the veteran's claim of 
entitlement to service connection for right superior oblique 
palsy with head tilt.

2.  In a February 1993 Memorandum Decision, the United States 
Court of Veterans Claims (Court), affirmed the Board's August 
1990 decision.  

3.  The next communication regarding the veteran's claim was 
his application to reopen his claim of entitlement to service 
connection, which was received October 29, 2001.


CONCLUSION OF LAW

The criteria for entitlement to an effective date prior to 
October 29, 2001, for a grant of service connection for right 
superior oblique palsy with head tilt have not been met.  38 
U.S.C.A. §§ 5101(a), 5107, 5110 (West 2002 & Supp. 2006); 38 
C.F.R. §§ 3.151, 3.155, 3.400 (2007).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

The Veterans Claims Assistance Act of 2000 (VCAA) describes 
VA's duty to notify and assist claimants in substantiating a 
claim for VA benefits.  38 U.S.C.A. §§ 5100, 5102, 5103, 
5103A, 5107, 5126 (West 2002 & Supp. 2006); 38 C.F.R. §§ 
3.102, 3.156(a), 3.159 and 3.326(a) (2007).

Upon receipt of a complete or substantially complete 
application for benefits, VA is required to notify the 
claimant and his representative of any information, and any 
medical or lay evidence, that is necessary to substantiate 
the claim.  38 U.S.C.A. § 5103(a) (West 2002 & Supp. 2006); 
38 C.F.R. § 3.159(b) (2007); Quartuccio v. Principi, 16 Vet. 
App. 183 (2002).  Proper VCAA notice must inform the claimant 
of any information and evidence not of record (1) that is 
necessary to substantiate the claims; (2) that VA will seek 
to provide; and (3) that the claimant is expected to provide; 
and (4) must ask the claimant to provide any evidence in her 
possession that pertains to the claims, in accordance with 38 
C.F.R. § 3.159(b)(1).  VCAA notice should be provided to a 
claimant before the initial unfavorable RO decision on a 
claim.  See Pelegrini v. Principi, 18 Vet. App. 112 (2004); 
Mayfield v. Nicholson, 19 Vet. App. 103 (2005), rev'd on 
other grounds, 444 F.3d 1328 (Fed. Cir. 2006).

In the present case, the veteran's claim was received in 
October 2001, after the enactment of the VCAA.

A December 2002 letter provided the veteran information 
regarding VA's duty to notify him regarding his claim and its 
duty to assist him in substantiating his claim.  He was told 
to provide VA with enough information regarding potentially 
applicable evidence so that VA could request that evidence.  
Since the veteran's original claim was one for service 
connection, he was provided notice regarding the information 
necessary to substantiate that claim.

The Board notes that during the pendency of this appeal, on 
March 3, 2006, the Court issued a decision in the appeal of 
Dingess v. Nicholson, 19 Vet. App. 473 (2006), which held 
that the VCAA notice requirements of 38 U.S.C.A. § 5103(a) 
and 38 C.F.R. § 3.159(b) apply to all five elements of a 
service connection claim.  Those five elements include: 1) 
veteran status; 2) existence of a disability; 3) a connection 
between the veteran's service and the disability; 4) degree 
of disability; and 5) effective date of the disability.  The 
Court held that upon receipt of an application for a service-
connection claim, 38 U.S.C.A. § 5103(a) and 38 C.F.R. 
§ 3.159(b) require VA to review the information and the 
evidence presented with the claim and to provide the claimant 
with notice of what information and evidence not previously 
provided, if any, will assist in substantiating or is 
necessary to substantiate the elements of the claim as 
reasonably contemplated by the application.  Id. at 486.  The 
veteran was provided with this notice in March 2006.  He has 
therefore been informed of the evidence necessary to 
establish an effective date, as is the basis of the issue 
currently on appeal.

Here, the Board finds that any defect with respect to the 
timing of the VCAA notice requirement was harmless error.  
Although the notice was provided to the veteran after the 
initial adjudication, the veteran has not been prejudiced 
thereby.  The content of the notice provided to the veteran 
fully complied with the requirements of 38 U.S.C.A. § 5103(a) 
and 38 C.F.R. § 3.159(b) regarding VA's duty to notify.  Not 
only has the veteran been provided with every opportunity to 
submit evidence and argument in support of his claim and to 
respond to VA notices, but the actions taken by VA have 
essentially cured the error in the timing of notice.  
Further, the Board finds that the purpose behind the notice 
requirement has been satisfied because the veteran has been 
afforded a meaningful opportunity to participate effectively 
in the processing of his claim.  In addition, the Board notes 
that as this is an issue that concerns procedural matters, 
the submission of any additional medical evidence is 
unnecessary and inapplicable to the claim.  For these 
reasons, it is not prejudicial to the veteran for the Board 
to proceed to finally decide this appeal.

The Board is unaware of any outstanding evidence or 
information that has not already been requested.  Therefore, 
the Board is satisfied that the RO has complied with the duty 
to assist requirements of the VCAA and the implementing 
regulations.  Neither the veteran nor his representative has 
contended that any evidence relative to the issue decided 
herein is absent from the record.

For the foregoing reasons, it is not prejudicial to the 
veteran for the Board to finally decide this appeal.


Analysis

The assignment of effective dates of awards is generally 
governed by 38 U.S.C.A. § 5110 and 38 C.F.R. § 3.400.  Unless 
specifically provided otherwise, the effective date of an 
award based on an original claim for service connection, a 
claim re-opened after final disallowance, or a claim for 
increase "shall be fixed in accordance with the facts found, 
but shall not be earlier than the date of receipt of 
application therefor."  38 U.S.C.A. § 5110(a).  The 
implementing regulation clarifies this to mean that the 
effective date of an evaluation and an award of compensation 
based on an original claim, a claim re-opened after final 
disallowance, or a claim for increase "will be the date of 
receipt of the claim or the date entitlement arose, whichever 
is the later."  38 C.F.R. § 3.400.

A specific claim in the form prescribed by the Secretary is 
necessary for disability benefits to be paid to any 
individual under the laws administered by VA.  38 U.S.C.A. § 
5101(a); 38 C.F.R. § 3.151.  A claim is a formal or informal 
communication, in writing, requesting a determination of 
entitlement or evidencing a belief in entitlement, to a 
benefit.  38 C.F.R. § 3.1(p).

Any communication or action, indicating an intent to apply 
for one or more benefits under the laws administered by VA, 
from a claimant, his or her duly authorized representative, a 
Member of Congress, or some person acting as next friend of a 
claimant who is not sui juris may be considered an informal 
claim.  Such an informal claim must identify the benefit 
sought.  Upon receipt of an informal claim, if a formal claim 
has not been filed, an application form will be forwarded to 
the claimant for execution.  If received within one year 
after the date it was sent to the claimant, it will be 
considered filed as of the date of receipt of the informal 
claim.  38 C.F.R. § 3.155.

When all the evidence is assembled, VA is responsible for 
determining whether the evidence supports the claim or is in 
relative equipoise, with the veteran prevailing in either 
event, or whether a preponderance of the evidence is against 
a claim, in which case, the claim is denied.  See Gilbert v. 
Derwinski, 1 Vet. App. 49 (1990).

The procedural history of the veteran's claim is as follows.

In March 1989, the veteran raised a claim of entitlement to 
service connection for right superior oblique palsy with head 
tilt.  The RO denied this claim in July 1989.  The RO then 
readjudicated the veteran's claim in October 1989.  

In an August 1990 decision, the Board denied the veteran's 
claim of entitlement to service connection for right superior 
oblique palsy with head tilt.  The veteran then appealed this 
decision to the Court.  In February 1993, the Court issued a 
Memorandum Decision affirming the Board's August 1990 
decision.  

The RO received the veteran's application to reopen his claim 
of entitlement to service connection for right superior 
oblique palsy with head tilt on October 29, 2001.  In a 
February 2005 decision, the Board granted the veteran's 
claim.  In an April 2005 rating decision, the RO implemented 
the Board's February 2005 decision, granting service 
connection for right superior oblique palsy with head tilt 
and assigning an effective date of October 29, 2001.

In May 2005, the veteran submitted a notice of disagreement 
with the assigned effective date.  He contended that he first 
filed a claim of entitlement to service connection in 1986.  
He noted that he appealed the Board's decision to the Court 
but stated that he never received notification of a decision 
from the Court on this appeal.

In a November 2005 written statement, the veteran indicated 
that he forgot about his appeal to the Cout until 2001 when 
he found additional evidence regarding his claim.  He then 
contacted the U.S. Court of Appeals for Veterans Claims 
(CAVC), who informed him that a denial of his claim was 
issued in February 1993.  The Court provided him with the 
procedural history of his claim, which showed the veteran's 
address of record was P.O. Box 431, 04736.  

Based on a review of the evidence on file, the Board finds 
that the effective date of October 29, 2001, is the earliest 
effective date assignable for the issue on appeal.  The basis 
of the veteran's contention that his effective date should be 
in 1989 is that he did not receive notice of the February 
1993 the Court decision, which affirmed the Board's August 
1990 decision.  He has indicated that the Court had the wrong 
address on file.  

VA is a separate entity from the Court.  The Court entered a 
decision and that decision is binding upon the Board.  If the 
veteran seeks to overturn a decision of the Court, he must 
have his complaint addressed by the Court, not the Board.  
His argument, even if it were true, does not provide a basis 
for an earlier effective date.

The August 1990 Board decision and February 1993 Memorandum 
Decision are final.  When a claim to reopen is successful and 
the benefit sought is awarded upon readjudication, the 
effective date is the date of the claim to reopen.  Flash v. 
Brown, 8 Vet. App. 332, 340 (1995).  Thus, the claim which is 
on appeal here is dated October 29, 2001, the effective date 
assigned to the veteran's claim.  Assignment of an effective 
date other than October 29, 2001, is not warranted.  
Consequently, entitlement to an effective date earlier than 
October 29, 2001, is denied.


ORDER


Entitlement to an effective date prior to October 29, 2001 
for the grant of service connection for right superior 
oblique palsy with head tilt is denied.



____________________________________________
H. N. SCHWARTZ
Veterans Law Judge, Board of Veterans' Appeals


Important Notice:  Attached to this decision is a VA Form 
that provides information concerning your rights to appeal 
our decision.  Due to recent changes in the law, some of the 
information contained in the attached notice of appellate 
rights form is no longer accurate concerning the ability to 
pay attorneys and agents to represent you.  Some additional 
information follows that summarizes the current law.  To the 
extent that the information contained in the attached VA Form 
conflicts with the summary below, please disregard the 
information on the VA Form and instead rely upon the 
following information:  

Do I have to pay an attorney or agent to represent me?  
An attorney or agent may charge a fee to represent you 
after a notice of disagreement has been filed with 
respect to your case, provided that the notice of 
disagreement was filed on or after June 20, 2007.  See 
Veterans Benefits, Health Care, and Information 
Technology Act of 2006, Pub. L. No. 109-461, 120 Stat. 
3403 (2006).  If the notice of disagreement was filed 
before June 20, 2007, an attorney or accredited agent 
may charge fees for services, but only after the Board 
first issues a final decision in the case, and only if 
the agent or attorney is hired within one year of the 
Board's decision.  

The notice of disagreement limitation does not apply to 
fees charged, allowed, or paid for services provided 
with respect to proceedings before a court.  VA cannot 
pay the fees of your attorney or agent, with the 
exception of payment of fees out of past-due benefits 
awarded to you on the basis of your claim when provided 
for in a fee agreement. 

VA is in the process of amending its regulations 
governing representation of claimants for veterans' 
benefits in order to implement the provisions of the new 
law.  More information concerning the regulation changes 
and related matters can be obtained at  
http://www1.va.gov/OGC (click on "Accreditation and 
Recognition of Service Organizations").

Fee for VA home and small business loan cases:  An 
attorney or agent may charge you a reasonable fee for 
services involving a VA home loan or small business 
loan.  For more information, read section 5904, title 
38, United States Code. 

Filing of Fee Agreements:  In all cases, a copy of any 
fee agreement between you and an attorney or accredited 
agent must be sent to the Secretary at the following 
address:  

Office of the Chief Counsel for Policy (01C3)
Board of Veterans' Appeals
810 Vermont Avenue, NW,
Washington, DC 20420
Facsimile:  (202) 565-5643

(When final regulations are published to implement the 
requirements of the new law, fee agreements must be filed 
with the VA Office of the General Counsel and not the Board.)


 Department of Veterans Affairs


